              Case 4:19-cv-02184-PJH Document 141 Filed 01/19/21 Page 1 of 5



1    John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
2    400 South 4th Street, Suite 500
     Las Vegas, NV. 89101
3    Tel: (805) 272-4001
     Fax: (805) 719-6858
4    Email: jk@czrlaw.com
     Of Attorneys for Plaintiffs
5

6
     Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
7    Bellevue, WA 98007
     (425) 747-4500
8    Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
9    And Mya

10   Carol L. Hepburn, Pro Hac Vice
     PO Box 17718
11   Seattle, WA 98127
     Tel: 206) 957-7272
12   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
13   Attorney for Plaintiffs Lily, Sarah,
     Skylar, Savannah, Sally, Sierra, Violet,
14   Amy, Erika, Tori, Jenny, and Jessica
15
                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
                                         Oakland Division
17

18

19
      “Amy,” et. al.,                                     Case No: 3:19-CV-02184PJH

20                                  Plaintiffs,           PLAINTIFFS’ REQUEST FOR JUDICIAL
                                                          NOTICE IN SUPPORT OF THEIR
21    v.                                                  MOTION FOR SUMMARY JUDGMENT
22    RANDALL STEVEN CURTIS
                                                          NOTE ON MOTION CALENDAR:
23
                                                          Date: February 17, 2021
24                                           Defendant.
                                                          Time: 9:00 a.m.
25                                                        Judge: Honorable Phyllis J. Hamilton
                                                          Chief United States District Court Judge
26

27

28
      PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN
29    SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY
      JUDGMENT- 1
30

31
                    Case 4:19-cv-02184-PJH Document 141 Filed 01/19/21 Page 2 of 5



1

2
               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
3
               PLEASE TAKE NOTICE that Plaintiffs request this Court to take judicial notice, pursuant to
4
     Federal Rule of Evidence 201, of the documents listed below and attached to the Declaration of Carol
5
     L. Hepburn (“Hepburn Decl.”) in support of Plaintiff’s Motion for Judicial Notice. Specifically,
6

7    Plaintiffs request that the Court take judicial notice of the following documents:

8               Exhibit 1: is a true and correct copy of the July 13, 2017 Plea Agreement filed at ECF 34 in
9
     United States v. Randall Steven Curtis, United States District Court, Northern District of California,
10
     San Francisco Division, No. 3:16-CR-00510-SI (Hepburn Decl. ¶3, Ex. 1);
11
               Exhibit 2: is a true and correct copy of Defendant Curtis’ statements under oath before Judge
12

13   Ilston on July 13, 2017, in United States v. Randall Steven Curtis, United States District Court,

14   Northern District of California, San Francisco Division, No. 3:16-CR-00510-SI. (Hepburn Decl. ¶4,
15
     Ex. 2).
16
               Exhibit 3: is a true and correct copy of the September 18, 2018 Amended Judgment and
17
     Appended Restitution List, setting forth the victims who were awarded restitution, filed at ECF 114 in
18

19   United States v. Randall Steven Curtis, United States District Court, Northern District of California,

20   San Francisco Division, No. 3:16-CR-00510-SI (Hepburn Decl. ¶5, Ex. 3)
21
                        MEMORANDUM OF POINTS AND AUTHORITIES
22
                                               INTRODUCTION
23
               Plaintiffs respectfully request that this Court take judicial notice of three documents listed
24

25   above and filed in the criminal case, United States v. Randall Steven Curtis, United States District

26   Court, Northern District of California, San Francisco Division, No. 3:16-CR-00510-SI.
27
               //
28
      PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN
29    SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY
      JUDGMENT- 2
30

31
                 Case 4:19-cv-02184-PJH Document 141 Filed 01/19/21 Page 3 of 5



1                                                  ARGUMENT
2
            In considering a motion a court may consider any matters subject to judicial notice. A matter is
3
     subject to judicial notice when it is “not reasonably subject to dispute” because it either “(1) is
4
     generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
5

6    determined from sources who accuracy cannot reasonably be questioned” Fed. R. Evid. 201(b). A

7    court “must take judicial notice if a party requests it and the court is supplied with the necessary
8
     information.” Fed. R. Evid. 201(c)(2).
9
            Judicial notice may be taken of “undisputed matters of public record: and “documents on file in
10
     federal or state courts” in order to determine “what issues were actually litigated” before the court.
11

12   Harris v. County of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (citing Bennett v. Medtronic, Inc.,

13   285 F.3d 801, 803 n.2 (9th Cir. 2002)).
14
            All the documents of which Plaintiffs request notice here are of public record in this court’s
15
     criminal case docket. All are relevant to Plaintiffs’ claims herein as they establish Defendant’s
16
     conviction of a predicate offense under 18 U.S.C. §2255, his admission of injury to his victims by his
17

18   offense, the court’s finding of losses suffered by Plaintiffs herein caused by the Defendant’s offense,

19   and the entry by the court of the order of Restitution.
20          //
21
            //
22
            //
23

24          //

25          //
26          //
27

28
      PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN
29    SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY
      JUDGMENT- 3
30

31
              Case 4:19-cv-02184-PJH Document 141 Filed 01/19/21 Page 4 of 5



1                                                CONCLUSION
2
            For the foregoing reasons, Plaintiffs’ respectfully request that the Court grant their Request for
3
     Judicial Notice in support of their Motion for Summary Judgment.
4
            Dated this 19th January, 2021.
5

6

7     CARPENTER, ZUCKERMAN, & ROWLEY
8
      By__/s John A. Kawai________
9     John A. Kawai
      400 South 4th Street, Suite 500
10    Las Vegas, NV. 89101
      Tel: (805) 272-4001
11    Fax: (805) 719-6858
      Email: jk@czrlaw.com
12    Of Attorneys for Plaintiffs
13

14
      CAROL L. HEPBURN, P.S.
15
      By_/s Carol L. Hepburn_________
16    Carol L. Hepburn , Pro Hac Vice
17    200 First Ave. West, Suite 550
      Seattle, WA 98119
18    (206) 957-7272
      (206) 957-7273 fax
19    Email: carol@hepburnlaw.net
      Attorney for Plaintiffs Lily, Sarah,
20
      Skylar, Savannah, Sally, Sierra, Violet,
21
      Amy, Erika, Tori, Jenny, and Jessica

22

23

24

25

26

27

28
      PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN
29    SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY
      JUDGMENT- 4
30

31
            Case 4:19-cv-02184-PJH Document 141 Filed 01/19/21 Page 5 of 5



1    DEBORAH A. BIANCO, PLLC
2    By_/s Deborah A. Bianco________
3
     Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
4
     Bellevue, WA 98007
     Phone: 425-747-4500
5    Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
6    And Mya

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN
29   SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT- 5
30

31
